Citation Nr: 1511753	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-30 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1990 and from January 1991 to March 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2014, the Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  As will be explained in the Remand portion below, due to audio malfunctions, a transcript of the proceedings could not be produced.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2015 VA notice letter, the Veteran was advised that a transcript of the August 2014 Travel Boarding hearing before the undersigned VLJ could not be produced due to audio recording malfunction.  She was offered the opportunity to attend a new hearing before a VLJ.  In a response received by VA in February 2015, the Veteran indicated that she wanted to appear at a Travel Board hearing before a VLJ of the Board at her local regional office.  A remand is required to schedule the hearing.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at her most recent address of record, with notice of the date, time and location of her hearing and place a copy of the letter in the claims folder.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




